
	

113 HR 1642 IH: Security Clearance Protection Act of 2013
U.S. House of Representatives
2013-04-18
text/xml
EN
Pursuant to Title 17 Section 105 of the United States Code, this file is not subject to copyright protection and is in the public domain.



		I
		113th CONGRESS
		1st Session
		H. R. 1642
		IN THE HOUSE OF REPRESENTATIVES
		
			April 18, 2013
			Mr. Kilmer (for
			 himself, Ms. Hanabusa, and
			 Mr. Heck of Washington) introduced the
			 following bill; which was referred to the Committee on Armed Services
		
		A BILL
		To protect the eligibility for Federal employment and
		  access to classified information for Department of Defense civilian employees
		  who may incur financial hardships as a result of furloughs dictated by
		  sequestration.
	
	
		1.Short titleThis Act may be cited as the
			 Security Clearance Protection Act of
			 2013.
		2.FindingsCongress finds the following:
			(1)On March 1, 2013, pursuant to the Budget
			 Control Act of 2011, across-the-board spending cuts went into effect,
			 triggering a massive cut in Federal discretionary spending across each Federal
			 department and agency until $1.2 trillion in savings is achieved.
			(2)The impact of the
			 cuts from sequestration will be significant and will affect many civilian
			 employees who work for the Federal Government, some of whom handle classified
			 materials to protect national security.
			(3)To absorb such
			 budget cuts, Federal department and agencies will furlough many civilian
			 employees for up to 22 days a year.
			(4)Some civilian
			 employees will incur financial hardships and may not be able to meet their
			 financial obligations due to loss of pay.
			(5)Sequestration and
			 employee furloughs are a result of circumstances outside of the control of
			 Federal employees and no fault of their own.
			3.No
			 effect on access to classified information due to sequestrationThe Secretary of Defense shall ensure that,
			 if any financial hardship is incurred by a civilian employee of the Department
			 of Defense due to a furlough as a result of sequestration under section 251A of
			 the Balanced Budget and Emergency Deficit Control Act of 1985, that financial
			 hardship will not affect the employee’s—
			(1)eligibility for
			 continued suitability for employment by the Department;
			(2)access to
			 classified information; or
			(3)suitability to
			 hold a position critical to national security.
			
